Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 19, 1974, convicting him of robbery in the first degree, grand larceny in the third degree, assault in the first degree (two counts) and possession of a weapon, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant cannot be heard to complain about the trial court’s direction that he be gagged, since his continued boisterous and disorderly conduct made that procedure the only possible way in which the trial could be continued. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.